Title: From Thomas Jefferson to Abraham Bradley, Jr., 13 June 1808
From: Jefferson, Thomas
To: Bradley, Abraham, Jr.


                  
                     June 13. 1808.
                  
                  Th: Jefferson presents his salutations to mr Bradley and incloses him a check on the bank of the US. for 28. D 53 c to be placed to the credit of John Peyton, postmaster of Milton, at his request. mr Peyton expected it to be a some what larger sum: but this proceeded from an error in the addition of his account against Th:J. he had not an opportunity of seeing mr Peyton after correcting the error, but it being a question of simple addition, it admits of no doubt.
               